                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIVE FACE ON WEB, LLC                         :
          Plaintiff,                          :           CIVIL ACTION
                                              :
       v.                                     :
                                              :
CREMATION SOCIETY OF                          :
ILLINOIS, INC., et al.,                       :           No. 18-1718
            Defendants.                       :

                                          ORDER

       AND NOW, this 16th day of May 2019, upon consideration of Plaintiff’s Motion to

Dismiss Defendants’ Counterclaim, Defendants’ response, and for the reasons provided in the

Court’s Memorandum dated May 16, 2019, it is ORDERED that:

       1. The motion (Document No. 45) is GRANTED in part and DENIED in part.

       2. All counterclaims arising under the Pennsylvania Unfair Trade Practices and

            Consumer Protection Law are DISMISSED with prejudice.

       3. The Computer Fraud and Abuse Act counterclaim is DISMISSED without

            prejudice.

       4. Defendants shall file an Amended Answer, Affirmative Defenses, and Counterclaim

            on or before May 24, 2019.

       It is FURTHER ORDERED that Plaintiff’s Motion to Strike Certain Affirmative

Defenses (Doc. No. 46) is DENIED as moot.



                                           BY THE COURT:



                                           Berle M. Schiller, J.
